             Case 4:21-cv-05365-HSG Document 37 Filed 09/07/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
                                   FOR THE
11                     NORTHERN DISTRICT OF CALIFORNIA
12    BRENDA NORIEGA,                            Case No.: 4:21-cv-05365-HSG
13                  Plaintiff,                   ORDER OF DISMISSAL AS
14                                               TO DEFENDANT INNOVIS
                            v.                   DATA SOLUTIONS, INC.
15                                               ONLY PURSUANT TO FRCP
      DISCOVER BANK,                             41(a)(1)(A)(I)
16    EQUIFAX INFORMATION
      SERVICES, LLC,
17    EXPERIAN INFORMATION
      SOLUTIONS, INC.,
18    TRANS UNION, LLC, AND
      INNOVIS DATA SOLUTIONS,
19    INC.,

20                Defendants.
     ///
21
22 ///
23 ///
24
   ///
25
   ///
26
27 ///
28 ///

     ORDER OF DISMISSAL PURSUANT TO FRCP 41(A)(1)(A)(I)
             Case 4:21-cv-05365-HSG Document 37 Filed 09/07/21 Page 2 of 2




 1                                   ORDER OF DISMISSAL
 2         Pursuant to the Notice of Dismissal of Innovis Data Solutions, Inc., only filed
 3 by Plaintiff under Federal Rule of Civil Procedure 41(a)(1)(A)(i), IT IS ORDERED
 4 THAT DEFENDANT INNOVIS DATA SOLUTIONS, INC. BE, AND HEREBY
 5 IS, DISMISSED from this action WITHOUT PREJUDICE as to all claims and
 6 causes of action, with each party bearing that party’s own attorney’s fees and costs.
 7
 8   Dated: 9/7/2021
 9
10
11 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL PURSUANT TO FRCP 41(A)(2)                         PAGE 2 OF 2
